Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claim 13 recites “The method of claim 13…”, however claim 13 is a device claim, not a method claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (20080261160), in view of Agarwal (20100252955),
Regarding claim 1, Wang teaches an method for preparing an organic thin film (fig. 4(a)-4(f)), the method comprising: 
providing a base substrate (102); 
forming an isomerization generating layer (104; par. 32) on the base substrate, the isomerization generating layer comprising a first region () and a second region (fig, 4(d) shows the sides of 104 being modified to be more hydrophilic [higher surface energy] that the top surface of 104 [lower surface energy]); and 
adding a precursor solution (110) on a surface of the isomerization generating layer away from the base substrate, and allowing surface energy of the second region to be greater than surface energy of the first region (this is carried out via process seen in fig. 4(d)), so as to form the organic thin film with the precursor solution (see fig. 4(d)), the precursor solution being at least partially located in the second region (see fig. 4€ and 4(f)).
Wang doesn’t explicitly teach how the bank layer 3 does is associated with isomerization.  
However , a PHOSITA would have been aware that a positive/negative PR can  be formed via an isomerization reaction, as taught in Agarwal, par. 107.  This is a property of the PR material when exposed to EM and this allow for modification of the PR layer based on the wavelength of the EM.  Further, Agarwal and Wang are related to similar fields of endeavor.
Regarding claim 2, Wang/Agarwal teaches an method of claim 1, wherein a first portion of the organic thin film is located in the first region, and a second portion of the organic thin film is located in the second region (Wang teaches the bank has two regions, the first region having very little ink (top surface), as seen in 106R and 106G in fig. 2 and 4(f) and a second region having bulk of the ink (between the banks), as seen in fig. 2 and 4(f)).
Regarding claim 5, Wang/Agarwal teaches an method of claim 1, wherein the organic thin film is located in the second region (please see Wang, fig. 2 and 4(f)).

Claim(s) 9-11, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (20190181203), in view of Agarwal (20100252955), in view of Wang (20080261160).
Regarding claim 9, Tan teaches an organic thin film comprising: 
a base substrate (1);
 an isomerization generating layer (3; par. 66 teaches that 3 can be a positive or negative PR resin material) formed on the base substrate, the isomerization generating layer comprising a first region and a second region; and 
organic thin film (11) formed with a precursor solution on a surface of the isomerization generating layer away from the base substrate (please see fig. 3), 
surface energy of the second region being greater than surface energy of the first region , and the precursor solution being at least partially located in the second region (par. 47 teaches that areas between banks 3 and 3’, but not the banks themselves, having a higher surface energy and 11 is more attracted to areas with higher surface area).
Tan doesn’t explicitly teach how the bank layer 3 does is associated with isomerization.  
AND
Tan doesn’t explicitly teach the isomerization generating layer comprising a first region and a second region…the precursor solution being at least partially located in the second region
However , a PHOSITA would have been aware that a positive/negative PR can  be formed via an isomerization reaction, as taught in Agarwal, par. 107.  This is a property of the PR material when exposed to EM and this allow for modification of the PR layer based on the wavelength of the EM.  Further, Agarwal and Tan are related to similar fields of endeavor.
Tan teaches that the bank can be adjusted by modifying the hydropilicty/hydrophobicity to increase fluid control of organic layer 11.  Wang teaches forming banks composed of PR material wherein the top surface of the bank is processed to give hydrophobic properties and the inner side surface of the bank is processed to give increased hydrophilic properties (fig. 3, step 10b; par. 36).  Thus, the bank has two regions, the first region having very little ink (top surface), as seen in 106R and 106G in fig. 2 and a second region having bulk of the ink (between the banks), as seen in fig. 2.  This processing allows for reduced missing between inks.
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).
Regarding claim 10, Tan/ Agarwal/Wang teaches an display device comprising the organic thin film of claim 9 (Tan, par. 45) .
Regarding claim 11, Tan/ Agarwal/Wang teaches an optical device comprising the organic thin film of claim 9 (Tan, par. 45).
Regarding claim 13, Tan/ Agarwal/Wang teaches an organic thin film of claim 9, wherein a first portion of the organic thin film is located in the first region, and a second portion of the organic thin film is located in the second region (Wang teaches two regions, as outlined in rejection of claim 9, wherein portion of the ink are in both regions).
Regarding claim 14, Tan/ Agarwal/Wang teaches a method of claim 13, wherein the isomerization generating layer is a photosensitive layer with a reversible isomerization reaction (All references teaches PR which are reversible via the use of EM of various wavelengths of heat treatment).
Regarding claim 15, Tan/ Agarwal/Wang teaches an organic thin film of claim 9, wherein the organic thin film is located in the second region (as mentioned in Chen in rejection for claim 9 above, the ink will be located in the hydrophilic region).
Regarding claim 16, Tan/ Agarwal/Wang teaches an organic thin film of claim 15, wherein the isomerization generating layer is a photosensitive layer with a reversible isomerization reaction, and the second region has a preset shape (All cited prior art teaching using PRs as banks and Chen shows various shapes the bank can take in figures 2-4B).
Regarding claim 17, Tan/ Agarwal/Wang teaches an organic thin film of claim 16, wherein the second region is circular; and the preset shape comprises: an organic thin film with a curved surface covering the second region, a curvature of the curved surface of the organic thin film being inversely proportional to a diameter of the second region (Chen shows in fig. 4a and 4b these limitations).

Allowable Subject Matter
Claims 3 and 4, both of which depend on claim 2, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 6 and 7, both of which depend on claim 4, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 12 are objected to based on their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/Primary Examiner, Art Unit 2894